March 27, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       CITY OF GALVESTON, Appellant

NO. 14-13-00276-CV                           V.

   INDIAN BEACH PROPERTY OWNER'S ASSOCIATION, INC., Appellee
                ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on March 13, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.